Citation Nr: 0914870	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  08-01 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to August 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that the Veteran did not satisfy the basic 
eligibility requirements for receipt of VA nonservice-
connected pension benefits.  

The Board notes that in the Veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in December 2007, 
the Veteran indicated that he wanted to have a hearing before 
the Board in Washington, DC.  The Veteran was scheduled for a 
central office hearing on June 10, 2008.  However, the record 
reflects that he failed to report for the scheduled hearing.  
The Board finds that there is no Board hearing request 
pending at this time.  38 C.F.R. § 20.702(d) (2008).  


FINDINGS OF FACT  

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The Veteran served on active duty from July 1977 to 
August 1977.  

3.  The Veteran did not have active service during a period 
of war.  


CONCLUSION OF LAW  

The basic requirements for entitlement to nonservice-
connected pension benefits have not been met.  38 U.S.C.A. §§ 
101, 1521, 5303 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.2, 
3.3, 3.12 (2008).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not  
of record that is necessary to substantiate the claim; (2)  
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to  
provide.  

The VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of Veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Moreover, this decision results in a denial of nonservice-
connected pension benefits and any failure to provide notice 
as to the effective date and rating is harmless error.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the law is dispositive, and basic eligibility 
for nonservice-connected pension benefits is precluded based 
upon the Veteran's period of service; therefore, eligibility 
for nonservice-connected pension benefits must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

II.  Decision  

VA shall pay to each Veteran of a period of war who meets the 
service requirements and who is permanently and totally 
disabled from nonservice-connected disability not the result 
of the Veteran's willful misconduct, pension at a prescribed 
rate.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(a)(3).

A Veteran meets the service requirements if he or she served 
in the active military, naval, or air service (1) for 90 days 
or more during a period of war, (2) during a period of war 
and was discharged or released from such service for a 
service-connected disability, (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war, or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more  
than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 
3.3(a)(3).

The term "period of war" includes the Vietnam era.  38 
U.S.C.A. § 1501(4); 38 C.F.R. §§ 3.1, 3.2.  The Vietnam era 
is defined as the period beginning on February 28, 1961, and 
ending on May 7, 1975, for Veterans who served in the 
Republic of Vietnam during that period.  38 U.S.C.A. § 
101(29)(A); 38 C.F.R. § 3.2(f).  In all other cases, the 
wartime period for the Vietnam era is defined as beginning on 
August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 
101(29)(B); 38 C.F.R. § 3.2(f).  

The Veteran's DD Form 214 indicates that he served on active 
duty from July 1977 to August 1977 and did not have service 
in the Republic of Vietnam during the period beginning 
February 28, 1961.  Thus, the Veteran does not have 
qualifying service for VA nonservice-connected disability 
pension benefits.  Furthermore, the Veteran does not contend 
that he actually had active service either prior to or 
subsequent to the aforementioned dates, July 1977 to August 
1977.  Consequently, the Veteran did not have active service 
during the Vietnam Era (War), or any subsequent period of war 
or conflict.  See 38 C.F.R. § 3.2(f).  As the law in this 
case, and not the facts, is dispositive of the issue, the 
Veteran has not stated a claim on which relief may be 
granted.  Accordingly, as a matter of law the claim must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board notes that throughout the pendency of this appeal, 
the Veteran asserts that he has two lifelong and life-
threatening diseases, namely hepatitis C and diabetes 
mellitus, type II, and therefore, he is entitled to 
nonservice-connected pension benefits.  The severity of the 
Veteran's illnesses are not in dispute; however, 38 C.F.R. § 
3.3 clearly indicates that basic entitlement to a nonservice-
connected disability pension exists only when a person has 
service of 90 days or more during a period of war, or served 
during a period of war and was discharged for a service-
connected disability.  As none of the Veteran's service may 
be considered wartime service, the Veteran does not legally 
meet the criteria under 38 C.F.R. § 3.3 for eligibility for a 
nonservice-connected disability pension.  To some extent, the 
Veteran appears to be raising an argument couched in equity.  
Although sympathetic to the Veteran, the Board is nonetheless 
bound by the law and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 
2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
Therefore, eligibility for nonservice-connected pension 
benefits must be denied.  


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


